DETAILED ACTION
The instant application having Application No. 15/861318 filed on 01/03/2018 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jeff Measures (Registration # 40272) on 04/12/2021.

In the claims
23.    (Currently Amended) A method of data management, comprising:
sending, by an application function (AF), an AF request to a network exposure function (NEF);
storing, by the NEF, information associated with the AF request into a data repository function, the data repository function being a function storing user data and policy data;
subscribing, by a policy control function (PCF), to a notification of a data change from the data repository function;

generating a policy, by the PCF, according to information associated with the data change; and
sending, by the PCF, the policy to a session management function (SMF).

29.    (Currently Amended) A communication system comprising at least one processor and non-transitory memory storing instructions for execution by the at least one processor to implement a data repository function, an application function (AF), a network exposure function (NEF), and a policy control function (PCF), the data repository function, the AF, the NEF and the PCF being communicatively coupled through interfaces wherein:
the AF is configured to send an AF request to the NEF;
the NEF is configured to receive the AF request and store information associated with the AF request into the data repository function;
the data repository function is configured to store user data and policy data, and further configured to send notifications to a subscribing PCF as to a data change; and
the PCF is configured to subscribe to a notification of a data change from the data repository function;
such that the PCF receives the notification of the data change from the data repository function,. wherein the PCF is further configured to generate a policy according to information associated
with the data change and send the policy to a session management function (SMF).




Allowable Subject Matter
Claims 23, 24, 27, 29, 30, 33, 35-42, 47-50 are allowed (renumbered as claims 1-18). Claims 1-22, 25, 26, 28, 31, 32, 34, 43-46 were cancelled. The following is an examiner’s statement of reasons for allowance:

Claims 23 and 29 are allowed over the prior arts of record because the Examiner found neither prior arts cited in its entirety, nor based on the prior arts found any motivation to combine any of the said prior art references which teach the combined claimed limitations as recited in the claims 23 and 29. Claims 24, 27, 30, 33, 35-42, 47-50 are also allowed since they depend on claims 23 and 39 respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463